Citation Nr: 1206201	
Decision Date: 02/17/12    Archive Date: 02/23/12

DOCKET NO.  05-17 597	)	DATE
	)

On appeal from the
Department of Veterans Affairs Regional Office in Philadelphia, Pennsylvania


THE ISSUES

1.  Entitlement to service connection for a pulmonary disorder, including as a result of exposure to asbestos.

2.  Entitlement to a rating in excess of 10 percent for bilateral hearing loss.


REPRESENTATION

Appellant represented by:	The American Legion


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

M. Turner, Associate Counsel
INTRODUCTION

The Veteran served on active duty from October 1976 to October 1980 and from March 1983 to March 1987.

This matter initially came before the Board of Veterans' Appeals (Board) on an appeal from a rating decision that was issued by the Department of Veterans Affairs (VA) Regional Office (RO) in Philadelphia, Pennsylvania.  In April 2009 this case was remanded in order to enable the Veteran to testify at a hearing before a Veterans Law Judge, which occurred in November 2009.  In February 2010 this case was again remanded, this time to enable further evidentiary development.  The case has now been returned to the Board for appellate disposition.

The appeal is REMANDED to the RO via the Appeals Management Center (AMC), in Washington, DC.  VA will notify the appellant if further action is required.


REMAND

As noted above, the Veteran was afforded an personal hearing before a Veterans Law Judge in November 2009.  Unfortunately, the Judge who held the hearing is no longer employed at the Board.  The Veteran was provided with an opportunity to have another hearing.  By letter signed by him in January 2012, and received at the Board in early February, he requested another Travel Board hearing.  These hearings are scheduled by the RO.

In view of the foregoing, this case is REMANDED for the following action:

The RO should schedule the Veteran for a Travel Board hearing before a Veterans Law Judge at the RO in accordance with applicable procedures.  If appellant decides he does not want to wait for a hearing, he should so indicate in writing to the RO.  Thereafter, the case should be returned to the Board in accordance with applicable procedures.

The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2011).


_________________________________________________
MICHAEL D. LYON 
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2011).



Department of Veterans Affairs


